Case 2:20-cv-03422-MVL-DMD Document 1-2 Filed 12/17/20 Page 1 of 10


                                                                    .4r,`•


             CIVIL DISTRICT COURT FOR THE PARISH,OF,ORLEANS
                                                  ')?"         '9'1/
                            STATE OF LOUISIANA         0,/,''
NO   2- 0=4-0 0 I 5-'7                                   Dtovo
                                                                             <?6,,
                             GIANNA COLLURA
                                    VERSUS
LOUISIANA CVS PHARMACY,L.L.C.,PEPSICO and THE COCA COLA COMPANY

FILED:
                                                  DEPUTY CLERK
                           PETITION FOR DAMAGES
      The petition of Gianna Collura, a person of the full age of majority and

resident of and domiciled in the Parish of Jefferson, does with respect

represent:

                                        I.

      That made defendants herein are:

      A.     LOUISIANA CVS PHARMACY, L.L.C.,(hereinafter "CVS") a
             Louisiana limited liability company authorized to do and doing
             business in the State of Louisiana with its principal place of
             business in the Parish of East Baton Rouge.

      B.     PEPSICO, INC.,(hereinafter "PEPSICO")a foreign corporation
             authorized to do and doing business in the State of Louisiana with
             its principal place of business in the Parish of East Baton Rouge;

      C.     THE COCA-COLA COMPANY,(hereinafter "COCA-COLA") a foreign
             corporation authorized to do and doing business in the State of
             Louisiana with it principle place of business in the Parish of East
             Baton Rouge.

                                       H.

      That defendants CVS, PEPSICO and COCA-COLA are justly and truly

indebted unto your petitioner in a true and full sum of more than              FIFTY

THOUSAND ($50,000) DOLLARS for the following reasons to-wit:

                                       III.

      That on or about the 14th day of December, your petitioner, Gianna Collura

was a patron of CVS located at 5000 North Claiborne Avenue in the Parish of

Orleans.




                                                                 EXHIBIT A
       Case 2:20-cv-03422-MVL-DMD Document 1-2 Filed 12/17/20 Page 2 of 10
cf/




                                              IV.

            Plaintiff opened a cooler to retrieve a drink when suddenly and without

      warning a rack of glass drinks fell from the cooler landing on plaintiffs left foot

      and cutting plaintiffs left hand.

                                              V.

            That the above described acts of negligence and/or omissions were caused

      solely and/or concurrently through the negligence of CVS, through its agents,

      servants and/or employees, which negligence is more particularly described as

      follows:

            A.    Failing to inspect the cooler to ensure that no glides were broken;

            B.    Failing to maintain its premises in a safe manner;

            C.    Failing to properly train and instruct its employees in maintaining

                  its property in a safe and hazard-free manner;

            D.    Failing to maintain a safe environment for its patrons;

            E.    Creating a dangerous and hazardous condition to exist on its

                  premises;

            F.    All other acts of negligence which will be more fully shown at the

                  time of trial of this matter.

                                              VI.

            That the above described acts of negligence and/or omissions were caused

      solely and/or concurrently through the negligence ofPEPSICO through its agents,

      servants and/or employees, which negligence is more particularly described as

      follows:

            A.    Failing to inspect the cooler to ensure that no glides were broken;

            B.    All other acts of negligence which will be more fully shown at the

                  time of trial of this matter.

                                              VII.

            That the above described acts of negligence and/or omissions were caused

      solely and/or concurrently through the negligence of COCA COLA through its
 Case 2:20-cv-03422-MVL-DMD Document 1-2 Filed 12/17/20 Page 3 of 10




agents, servants and/or employees, which negligence is more particularly

described as follows:

      A.     Failing to inspect the cooler to ensure that no glides were broken;

      B.     All other acts of negligence which will be more fully shown at the

             time of trial of this matter

                                        IX.

      That as direct result of the collision described herein above, your petitioner

GIANNA COLLURA sustained injuries to her left foot and left hand requiring

medical treatment.

                                            X.

      That your petitioner is entitled to recover damages for her physical pain

and suffering, mental pain and suffering, loss ofearnings, loss ofearning capacity,

medical expenses, past, present and future and permanent injury.

      WHEREFORE, petitioner prays that the defendants, CVS, PEPSICO and

COCA COLA be duly cited and served with a copy of this petition and that after

due proceedings are had there be judgment rendered herein in favor of plaintiff

and against the defendants , CVS, PEPSICO and COCA COLA               in an amount

sufficient to adequately compensate her for her damages together with legal

interest thereon from date ofjudicial demand until paid, for all costs of this suit

and for all general and equitable relief.



                                                 BRUNO & BRUNO, L.L.P.




                                                 BY:
                                                    Stephen P. Bruno, 41272
                                                   855 Baronne Street
                                                    New Orleans, Louisiana 70113
                                                    Telephone: 504-525-1335

                                                                         A TRUE   . : _,COPY
                                                                                          .
                                                                             -:,,44,ii ..4\c,.
                                                                   DEPUTY CLERK CML DISTRICT COURT
                                                                          PARISH OF ORLEANS
                                                                             STATE OF LA
Case 2:20-cv-03422-MVL-DMD Document 1-2 Filed 12/17/20 Page 4 of 10




PLEASE SERVE



LOUISIANA CVS PHARMACY, L.L.C.
Through their agent for service of process
CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, LA 70816

PEPSICO, INC.
Through their agent for service of process
CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, LA 70816

The Coca-Cola Company
Through their agent for service of process
CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, LA 70816
                    Case 2:20-cv-03422-MVL-DMD Document 1-2 Filed 12/17/20 Page 5 of 10
ATTORNEY'S NAME:                   Bruno,Stephen P01272
AND ADDRESS:                       855 Baronne Street ,New Orleans,LA 70113-1M

                         CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                               STATE OF LOUISIANA
              NO: 2020-09157                                        DIVISION: B                                                SECTION:05
                                                                 COLLURA,GIANNA

                                                                            Versus

                                            LOUISIANA CVS PHARMACY,L.L.C. ET AL

                                                                         CITATION
TO:                      LOUISIANA CVS PHARMACY,L.L.C.
THROUGH:                 THEIR AGENT FOR SERVICE OF PROCESS CT CORPORATION SYSTEM
                         3867 PLAZA TOWER DRIVE,BATON ROUGE,LA 70816

YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
Petition for Damages
a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk ofthis Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.
                                           ADDITIONAL INFORMATION
        Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
        Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
        Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
        Louisiana Legal Services(SLLS)at 877-521-6242 or 504-529-1000.
       ********COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE********
IN WITNESS HEREOF,I have hereunto set my hand and affix the seal of the Civil District Court fur the
Parish of Orleans,State of LA October 29, 2020

Clerk's Office, Room 402, Civil Courts                                                   CHELSEY RICHARD NAPOLEON,Clerk of
421 Loyola Avenue                                                                        The Civil District Court
New Orleans, LA                                                                          for the Parish of Orleans
                                                                                         State of LA
                                                                                         by
                                                                                         Patrice Conerly, Deputy Clerk

                                                                   SHERIFF'S RETURN
                                                                for use of process servers only)
                              PERSONAL SERVICE                                                                   DOMICILIARY SERVICE
On t                 day of                                     served a copy of   On this              day of                                        served a copy of
the within                                                                         the within
Petition for Damages                                                               Petition for Damages
ON LOUISIANA INS PHARMACY, L.L.C.                                                  ON LOUISIANA('VS PHARMACY. L.L.C.
1HROUGU: TIIEIR AGENT FOR SERVICE OF PROCESS CT                                    THROUGH: THEIR AGENT FOR SERVICE OF PROCESS CT
CORPORATION SYSTEM                                                                 CORPORATION SYSTEM
                              Returned the same day                                by leaving,sane at the dwelling house. or usual place of abode in the hands of
                                                                                                                                         a person of suitable age. and
                                               No.                                 ascretion residing themin as a member of the domiciliary establishment. whose
Deputy Sheriff of                                                                  name and other facts connectedwith this service I learned by imerrogating
                                                                                   HEMMER the said LOUISIANA I:VS PHARMACY.                       being absent Cram
Mleage: S
                                                                                   the domicile at time otsa id service.
                                /ENTERED:                                                                         Returned the same day
                    PAPER                             RETURN                                                                         No.
                                                                                                                               •
                                                                                   Deputy Sheritr of
         SERIAL NO.                DEPUTY                      PARISH




      ID: 10564261                                                         Page I of I
                 Case 2:20-cv-03422-MVL-DMD Document 1-2 Filed 12/17/20 Page 6 of 10


:VI TORN E Nr'S NAME:              Bruno,Stephen P 01272
AN D ADDRESS:                      855 Baronne Street ,New Orleans,LA 70113.1102

                          CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                               STATE OF LOUISIANA
               N O: 2020-09157                                      DIVISION: B                                               SECTION:05
                                                                 COLLLIRA,GIANNA
                                                                            Versus
                                             LOUISIANA CVS PHARMACY,L.L.C. ET AL

                                                                         CITATION
TO:                       THE COCO-COLA COMPANY
THROUGH:                  THEIR AGENT FOR SERVICE OF PROCESS CT CORPORATION SYSTEM
                          3867 PLAZA TOWER DRIVE,BATON ROUGE , LA 70816

YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
Petition for Damages
 a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office ofthe
Clerk ofthis Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.
                                           ADDITIONAL INFORMATION
        Legal assistance is advisable. If you want a lawer and can't find one, you may call the New Orleans
        Lawyer Referral Service at 504-561-8828. This,Referral Service operates in conjunction with the New
        Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
        Louisiana Legal Services(SLLS)at 877-521-6242 or 504-529-1000.
       ********COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE********
Lei WITNESS HEREOF,I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans,State of LA October 29, 2020
Clerk's Office, Room 402, Civil Courts                                                  CHELSEY RICHARD NAPOLEON,Clerk of
421 Loyola Avenue                                                                       The Civil District Court
New Orleans, LA                                                                         for the Parish of Orleans
                                                                                      - State ofLA
                                                                                        by
                                                                                        Patrice Conerly, Deputy Clerk
                                                                   SHERIFF'S RETURN
                                                               (for use of process servers only)
                               PERSONAL SERVICE                                                                 DOMICILIARY SERVICE
On this               day of                                    served a copy of   On this             day of                                      served a copy of
the within                                                                         tttc within   —
Petition for Damages                                                               Petition for Damages
ON THE CtX:0-COLA COMPANY                                                          ON 111E COCO-COL COMPANY
THROUGH: THEIR AGENT FOR SERVICE OF PROCESS CT                                     THROUGH: THEIR AGENT FOR SERVICE OF PROCESS
CORPORATION SYSTEM                                                                 CORPORATION SYSTEM
                               &turned elk sane day                                by leaving same at the dwelling house..r  is J place of abode. in the hands of
                                                                                                                                        a person ofsuitable age and
                                               No.                                                                                          establishment whose
EL-puty Sheriff of                                                                 name and othc facts connectedwith this Acrvisr I learned by interrogating
                                                                                     MMER the said THE COCO-COLA COMPANY being absent tram the
hileame:$                                                                          domicile at time of said service.
                                 !ENTERED I                                                                      Returned the same day
                     PAPER                            RETURN                                                                       No.
                                                                                   Deputy Sheritf of
         SERIAL NO.                 DEPUTY                     PARISH




      ID: 10564262                                                         Page 1 of 1
                Case 2:20-cv-03422-MVL-DMD Document 1-2 Filed 12/17/20 Page 7 of 10


ATTORNEY'S NAME:                  Bruno,Stephen P 4I272
AND ADDRESS:                      855 Baronne Street New Orleans,LA 70113-1102

                        CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                               STATE OF LOUISIANA
             NO: 2020-09157                                             DIVISION: B                                           SECTION:05
                                                                COLLURA,CIANNA

                                                                            Versus

                                            LOUISIANA CVS PHARMACY,L.L.C. ET AL

                                                                        CITATION
TO:                     PEPSICO,INC.
THROUGH:                THEIR AGENT FOR SERVICE OF PROCESS CT CORPORATION SYSTEM
                        3867 PLAZA TOWER DRIVE,BATON ROUGE,LA 70816

YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
Petition for Damages
a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office ofthe
Clerk ofthis Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen(15)
days after the service hereof under penalty of default.
                                           ADDITIONAL INFORMATION
        Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
        Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
       Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
        Louisiana Legal Services(SLLS)at 877-521-6242 or 504-529-1000.
       ********COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE********
LN WITNESS HEREOF,I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish ofOrleans,State ofLA October 29,2020

Clerk's Office, Room 402,Civil Courts                                                    CHELSEY RICHARD NAPOLEON,Clerk of
421 Loyola Avenue                                                                        The Civil District Court
New Orleans, LA                                                                          for the Parish ofOrleans
                                                                                         State of LA
                                                                                         by
                                                                                         Patrice Conerly, Deputy Clerk

                                                               SHERIFF'S RETURN
                                                           (for use of process servers only)
                              PERSONAL SERVICE                                                                  DOMICILIARY SERVICE
On this             clay of                                     served a copy of   On this             day of                                        senrd a copy of
the within                                                                         the within
Petition for Damages                                                               Petition for Damages
ON PEPSICO. INC.                                                                   ON PEPSICO. INC.
11 IRO Lvi THEIR AGENT FOR SERVICE OF PROCESS CT                                   THROUGH: THEIR AGENT FOR SERVICE OF PROCESS C.T
CORP(/RATION SYSTEM                                                                CORPORATION SYSTEM
                              Returned the same day                                by leaving same at the dwelling house. or usual place of abod      Itm hands of
                                                                                                                                         a person of suitable age and
                                               No.                                                           as a member Craw- do  —mrciliary establishment. whose
Deputy Sheriff of                                                                  UMW and other facts connectedwith this service I learned by interrogating
                                                                                   HI MkIER the said PEPSICO.INC. being absent from the domicile at time of
Mileage: S                                                                         mid seniee.
                                ?ENTERED:                                                                        Renamed the sane day
                    PAPER                             RETURN                                                                        No.
                                                                                   Deputy sheriff of
         SERIAL. NO.                DEPUTY                     PARISH




      ID: 10564263                                                         Page I of I
    Case 2:20-cv-03422-MVL-DMD Document 1-2 Filed 12/17/20 Page 8 of 10


                                                         g t_    r1

                CIVIL DISTIRCT COURT FOR THE PARISH OF ORLEANS
                                                                 rir    ns
                                   STATE OF LOUISIANA

NO. 2020-09157                           DIVISION1`13
                                                   ,s
                                                    "T                             SECTION: 5
                                                       1 CO U RT
                                     GIANNA COLLURA

                                            VERSUS

                   LOUISIANA CVS PHARMACY,L.L.C., PEPSICO AND
                          - THE COCA-COLA COMPANY

FILED:
                                                            DEPUTY CLERK

                     UNOPPOSED MOTION FOR EXTENSION
            OF TIME WITHIN WHICH TO FILE RESPONSIVE PLEADINGS


       NOW INTO COURT, through undersigned counsel, comes Defendant, Coca-Cola

Bottling Company United-Gulf Coast, LLC,incorrectly named in the Petition for Damages as The

Coca-Cola Company (hereinafter referred to as "Defendant"), and upon suggesting to the Court

that additional time for filing responsive pleadings is required by the Defendant, and who request

the Court to grant an extension of thirty (30) days from the due date, or until January 4, 2021,

within which to answer or otherwise respond to the Petition for Damages of plaintiff.

       Defendant certifies that this is the first extension oftime which Defendant has requested of

this Honorable Court. Counsel for plaintiff, Stephen Bruno, has been contacted and he has no

objection to this Motion.
                                             Respectfully submitted,

                                             OSTENDORF TATE BARNETT,LLP

                                                            7
                                                 E S. OSTE (51@- (LSBA #10271)
                                            JOHN G. ALSOB OOK(LSBA #20080)
                                            JOSEPH F. SCHREMPP(LSBA #38396)
                                            650 POYDRAS ST., SUITE 1460
                                            NEW ORLEANS,LA 70130
                                            TELEPHONE:(504)324-2244
                                            FACSIMILE:(504)208-3447
                                            COUNSEL FOR DEFENDANT,
                                            COCA-COLA BOTTLING COMPANY UNITED-
                                            GULF COAST,LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been served upon all
counsel ofrecord in these proceedings via facsimile and/or by depositing same in the United States
Mail, postage prepaid and properly addressed, this     'r`     day November 23, 2020.



                                    JOSEPH       (21-1REMPP
     Case 2:20-cv-03422-MVL-DMD Document 1-2 Filed 12/17/20 Page 9 of 10



                                                                             FILED
                CIVIL DISTIRCT COURT FOR THE PARISH OF ORLEANS
                                                                  2O2' NOV 73!
                                   STATE OF LOUISIANA

NO. 2020-09157                           DIVISION "B"                            L- SECTION: 5
                                                                   D iS -1       COURT
                                      GIANNA COLLURA

                                            VERSUS

                   LOUISIANA CVS PHARMACY,L.L.C.,PEPSICO AND
                            THE COCA-COLA COMPANY

FILED:
                                                              DEPUTY CLERK

                                            ORDER

       CONSIDERING the above and foregoing Unopposed Motion;

       IT IS ORDERED that Defendant's Unopposed Motion for Extension of Time Within

Which to File Responsive Pleadings is hereby granted; and,Defendants have until January 4,2021,

within which to file responsive pleadings to plaintiff's Petition for Damages.

       New Orleans, Louisiana, this                  day of        NOV 2 4 2020       ,2020.




                                                 (Sod.) ELLEN M. HA
                                                  Judge - Division "A




                                               -2-
    Case 2:20-cv-03422-MVL-DMD Document 1-2 Filed 12/17/20 Page 10 of 10




                                                                     LED
                CIVIL DISTIRCT COURT FOR THE PARISH OF ORLEANS
                                                   207A1                        ri 5
                                    STATE OF LOUISIANA
                                                                   C.H 1
NO. 2020-09157                            DIVISION "B"           —             —       SECTION: 5
                                                            D ILI! ICI t..30d Ri
                                      GIANNA COLLURA

                                            VERSUS

                   LOUISIANA CVS PHARMACY,L.L.C.,PEPSICO AND
                            THE COCA-.:OLA COMPANY

FILED:
                                            A                 DEPUTY CLERK

                                   REQUEST FOR NOTICE

       NOW INTO COURT, through undersigned counsel, comes Defendant, Coca-Cola

Bottling Company United-Gulf Coast, LLC, incorrectly named as The Coca-Cola Company,

hereinafter referred to as("Defendant"), and pursuant to the provisions ofLa. C.C.P. Articles 1913

and 1914, hereby request written notice by mail ten (10) days in advance of the signing of any

exceptions, motions, rules, orders and/or judgments herein.

       IT IS FURTHER requested that the Clerk give written notice ofthe trial date, or the date

set for hearing or the date of any motions or pleadings, at least ten (10) days before said trial or

hearing date, pursuant to the provisions of La. C.C.P. Article 1572.

                                                Respectfully submitted,

                                                OSTENDORF TATE BARNETT,LLP



                                             LANCE S. OSIBNITORF(LSBA #10271)
                                            /JOHN G. ALSOBROOK(LSBA #20080)
                                             JOSEPH F. SCHREMPP(LSBA #38396)
                                             650 POYDRAS ST., SUITE 1460
                                             NEW ORLEANS,LA 70130
                                             TELEPHONE:(504)324-2244
                                             FACSIMILE:(504) 208-3447
                                             COUNSEL FOR DEFENDANT,
                                             COCA-COLA BOTTLING COMPANY UNITED-
                                             GULF COAST,LLC
